DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-7, 9-17,19-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11 in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest a digital and analog converter configured for receiving and converting a digital audio to an analog audio signal; a gain controller coupled to the digital and analog converter and configured to perform gain processing on the analog audio signal and generate a gained analog audio signal; an amplifier coupled to the gain controller and configured to amplify the gained analog audio signal and generate an amplified analog audio signal; a temperature sensor coupled to the amplifier and configured for generating a temperature detection signal based on a junction temperature of the amplifier; and a decision circuit coupled between the temperature sensor and the gain controller and configured for receiving the temperature detection signal transmitted by the temperature sensor and for generating a corresponding gain adjustment signal to the gain controller; wherein the decision circuit configures the gain adjustment signal for adjusting the junction temperature of the amplifier to be below an upper temperature threshold, wherein the temperature sensor 

Citation of Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of US 5,107,389, Botti discloses a circuit for limiting temperature without distortion in audio power amplifiers, comprising a temperature sensor for sensing the temperature in an audio power amplifier, and a variable-gain amplifier connected ahead of the audio power amplifier circuit and having a gain control input connected to the temperature sensor to vary the input signal of the audio amplifier in a linear manner. A linear limitation of the power, and therefore of the temperature, is thus obtained in the audio amplifier without introducing distortion. The limiter includes a temperature. sensor and a variable-gain amplifier connected ahead of the audio power amplifier circuit and 


In view of (US 5,777,568), Inoue discloses an analog/digital and digital/analog converting apparatus includes an analog/digital converter circuit for converting an input analog signal into a digital signal, a digital/analog converter circuit for converting the digital signal converted by the analog/digital converter circuit into an analog signal to obtain an output signal, a level-control variable resistor for controlling a level of a signal to be supplied to the analog/digital converter circuit, and an adjustment circuit for changing a pulse height value or a current value of the output signal so that the levels of the input signal and the output signal are the same by applying a predetermined DC voltage based on the change of the level-control variable resistor and for supplying a control signal used for controlling the level of the output signal to the digital/analog converter circuit. The appts has an A/D converter (3) to transform an input audio signal into a digital signal. A one bit D/A converter (5) transforms the digital signal from the A/D converter into an analog signal and outputs an output audio signal. A variable resistor 


In view of (US 2012/0321104), Kemmerer discloses a system that involves establishing first predetermined time length for detecting whether signal level associated with an amplifier unit (29) is excessive for a time equal to or longer than first time length. An output voltage of an integrator (23) is compared by a comparator (31) with threshold levels to produce comparator output. A gain of amplifier unit is reduced by a gain control circuit (25) when comparator produces comparator output at an end timing of first predetermined time length. An output signal of comparator is integrated with second time constant. The excessive increase in the sound volume or temperature rise in the audio system can be detected. The excessive signal levels can be suppressed and the output level of the amplifier at multiple stages can be controlled without shutting down the audio system, so that the user can still enjoy the sounds. The unwanted degree of power consumption and temperature rise in the audio system can be prevented, so that the reliability of the audio system can be significantly improved (see ¶ 0061). 


		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ASSAD MOHAMMED/Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651